Citation Nr: 1722102	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Byron Dinkla, Attorney


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 22, 1968 to February 25, 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which granted service connection for PTSD and assigned an evaluation of 30 percent effective March 23, 2009.

This appeal was processed using electronic records from the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The United States Court of Appeals for the Federal Circuit in Vazquez-Claudio acknowledged the "symptom-driven nature" of the General Rating Formula.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Id. at 117 (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See Id. at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").  Thus, when making such an assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Veteran has been assigned a 30 percent rating for PTSD.  The Veteran does not meet the criteria for a 50 percent rating.  A 50 percent rating is not warranted because the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.

In support of the claim, lay evidence was received from the Veteran's son and his wife.  They indicated that the Veteran had experienced trouble sleeping, irritability, had a large number of jobs since leaving military service, aversion to being around people, always sitting with his back to the wall, being bothered by loud noises, having to check the doors and windows at night before he could relax, hearing every tiny noise at night which kept him from sleeping, nervousness, jumpiness, anxiousness, tension, difficulty having fun, and disliking crowds.  

On an April 2009 examination, it was noted that the Veteran had possible PTSD.  It was indicated that the Veteran was a combat medic in Vietnam.  He had experienced poor sleep for many years which the Veteran attributed to dreams and also nocturia.  He had increasing irritability and some depression.  He did not have any suicidal ideation.  The Veteran had thoughts of Vietnam, but no recent flashbacks.  He had slight claustrophobia.

The Veteran was afforded a VA examination in November 2010.  On evaluation, the Veteran was neatly dressed and slender.  He did not demonstrate symptoms of anxiety, depression or hypervigilance in the examination situation.  He came across as a conscientious and rather compulsive person.  He stated that some movies stirred him to tears, but otherwise he did not cry nor was he sad.  There was no evidence of a thought disorder or brain organicity.  The St. Louis University Mental Status Examination (SLUMS) was done with 25 of 30 correct responses.  He drew intersecting pentagons satisfactorily and quite compulsively drawing each initially placing dots at the corner of each pentagon before connecting them with a line.  Serial subtraction of seven from 100 was done with five of five correct calculations.  He responded abstractly to two and one half proverbs and two pair of similarities.  He had no symptoms of obsessive compulsive disorder.  The examiner indicated that the Veteran described symptoms of irritability, compulsive behavior and difficulty initiating sleep because of his worried thoughts about perfectionistic matters.  The examiner did not view him as having an Axis I disorder and he functioned well socially and in his work.  He described mild concerns about his not having the stamina that he did in earlier years, but no more than what could be expected with aging.  His description of symptoms in writing was more than what he described in this examination.  It was the examiner's opinion that his compulsive personality disorder explained his symptoms.  The examiner indicated that it would be not possible to speculate as to whether his one year experience as a combat medic aggravated his compulsive personality disorder, but the examiner felt that this was unlikely.  In any case, the examiner opined that the Veteran did not seem to have a disability.  The examiner indicated that he had a mild compulsive personality disorder.  The examiner further noted that this personality disorder did not result in inappropriate behavior, suicide or homicide risk, any impairment to thought processes and communication.  His social functioning was unimpaired and his employment was not impacted.  He was competent to handle VA funds.  The GAF score was 82, indicative of minimal symptoms.

October 2010 Vet Center records revealed that the Veteran's appearance was neat, his manner was anxious, his intelligence was average, and his speech was appropriate.  He was oriented in all spheres.  His memory was normal, his affect was appropriate, his associations were within normal limits, his motor activity was tense, his judgment was good, there was no evidence of a thought disorder.  He had no delusions, disorganized thinking, hallucinations, grossly disorganized catatonic behavior, or depression.  His appetite was excessive, but his weight had not changed.  He had sleep disturbance.  

A March 2011 Vet Center Evaluation Treatment Summary noted that the Veteran had an anxious manner, tense motor activity, an excessive appetite with no weight gain, and sleep disturbance with middle insomnia.  The Veteran had been married twice and planned on retiring in a couple of years.  He did not have substance abuse issues or anger issues.  However, he had isolation.  He also experienced panic attacks when under stress.  He had some marital discord.  He participated in walking and hiking.  He had memory impairment.  He had held numerous jobs in restaurants in management, including fast food units, framing in construction companies, driving forklifts, and a lighting company.  A total of 2 years was spent in construction.  The restaurant work lasted 10-12 years.  Currently, the Veteran ran a cleaning business for houses and offices.  The diagnosis was chronic PTSD.  The GAF score was 60, indicative of moderate symptoms.

The Veteran was afforded a VA examination in April 2016.  The examiner indicated that overall, the Veteran's disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  At the time, the Veteran reported that he had problems with sleep, intrusive memories when his wife watches television shows like MASH or Hogan's Heroes.  The Veteran denied having nightmares.  He related that he had mild issues with irritability at times.  He reported anxiety about current psychological stressors rather than hypervigilance related to military stressors.  He did not report depressive symptoms.  He reported some problems with cognition and episodes of confusion.  He did not report symptoms of mania or hypomania (such as impulsivity, grandiosity, or flight of ideas or pressure with decreased need for sleep); overt psychotic symptoms (such as auditory/visual hallucinations or paranoia); generalized anxiety; obsessive or ritualistic behavior; current suicidal or homicidal ideation, intent, or plan.  The Veteran reported that he is married (second wife) and they have a son together (32 years old).  The Veteran has been married to his wife for 33 years.  His son lives with them. He reported that his home relationships were tense, but he had a good community at church.  He occasionally spends time with extended family and talks to his younger sister frequently.  He attends church regularly twice per week and has friends in that community.  He completed high school and has a bachelor's degree in hotel and restaurant management.  He has been self-employed for 25 years cleaning homes and small offices.  The Veteran reported that he has panic attacks 1-2 times per week.  He had difficulty falling asleep and staying asleep due to racing thoughts.  He generally slept between 2-5 hours per night.  He was self-employed (part time) because he did not like to engage or socialize with others and wanted control over his job.  Daily, he described finding himself "in a fog," oftentimes disoriented, with a lack of motivation or desire to do anything. During these periods of disorientation, he had vision difficulties, making these episodes incapacitating.  

The Veteran presented on time for this evaluation.  Hygiene and grooming were fair, and he was dressed appropriately for age and weather.  He is of average height and weight.  He was polite and respectful; rapport was established.  His mood was subdued and affective expression was reduced.  His eye contact and his gross psychomotor skills were within normal limits.  Speech was within normal limits in rate, volume, fluency and prosody.  His fine motor ability was adequate to allow him to hold and use a pencil easily and to manipulate test materials without trouble.  He was alert and oriented and his thought processes were mildly tangential but he was able to follow direction.  He exhibited normal comprehension and expression, as evidenced by following simple directions and by responding to questions directly and on point.  He denied perceptual disturbances, and no disordered thought processes were observed; there was no obvious evidence of sensory impairment.  The Veteran appears to have intact judgment and impulse control, as demonstrated by his behavior during the interview.  The Veteran denied current suicidal ideation or homicidal ideation, intent or plan. Risk assessment was determined to be low at this time; there was no evidence of imminent or acute threat of harm, to self or others observed or reported during this examination.  On the Montreal Cognitive Assessment (MOCA), the Veteran's performance was impaired: he scored a 15/30 with deficits in visuospatial/executive functioning (trails and cube), attention (digits forward and backward, serial 7's), language (repetition and fluency), abstraction and delayed recall (1/5).  He was orientated to all spheres but could not recall the date.  He was administered a PHQ-9.  The score was 18, which is suggestive of moderately severe depression.  The Veteran endorses symptoms that are consistent with the criteria for a diagnosis of PTSD in Partial Remission, according to DSM-5/ICD-10.  This is a continuation of previous diagnoses in the Veteran's record.  The Veteran is able to maintain activities of daily living including personal hygiene, self-care and household chores; he has been able to maintain occupational pursuits.  No traumatic events were reported in the past year.  The Veteran does not currently have problems with drug and alcohol abuse and there is no evidence of any recent inappropriate behavior. Thought processes and communication were generally intact during the clinical interview.  The Veteran was able to articulate knowledge of his current asset/income and expenses/debts, demonstrating an adequate ability to engage in financial decision-making and management of his own funds.  Despite his performance on the MOCA suggesting some cognitive impairment, the Veteran was able to identify financial expenses and resources, demonstrating adequate ability to manage his funds; he is considered competent at this time to manage his VA funds.  Risk assessment was determined to be low at this time; there was no evidence of imminent or acute threat of harm, to self or others observed or reported during this examination.  The Veteran is not currently participating in treatment; he was encouraged to establish mental health care, as active participation in treatment is generally associated with greater symptom management and improved prognosis.  The Veteran was also provided with numbers for VA Crisis Line, emergency services and local VA treatment centers.  

In sum, turning to the rating criteria for a higher rating, the record shows that the Veteran does not have flattened affect.  His speech is normal.  It is not circumstantial, circumlocutory, or stereotyped.  The Veteran has panic attacks with stress and has indicated that he has panic attacks which occur twice per week.  There is no evidence that the Veteran has difficulty in understanding complex commands.  Although one record noted impaired memory, the other evaluations showed no memory impairment.  His judgement is not impaired.  There is no evidence of impaired abstract thinking.  While the Veteran has symptoms of depressed mood, depression was not to the extent that he is unable to function independently, appropriately and effectively.  He has reports of isolation, which causes him difficulty in establishing and maintaining effective work and social relationships.  He socializes with family, friends, and within his community and also was employed, though.  He is basically cognitively intact.  In this case, there were no additional symptoms identified on the most recent examination, and although the identified symptoms of depressed mood, panic attacks, chronic sleep impairment, and some memory loss contributed to occupational and social impairment with reduced reliability and productivity, the Veteran was generally functioning satisfactorily with normal routine behavior, self-care and conversation.

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: depressed mood, anxiety, chronic sleep impairment, and memory loss, such as forgetting names, directions or recent events.  The Board finds that these symptoms are similar to many of those contemplated by a 50 percent rating.  In particular, the General Rating Formula lists, inter alia, depressed mood, panic attacks, memory impairment, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id. Although the 50 percent rating criteria contemplate depressed mood, decreased motivation, anxiousness, flashbacks and impaired judgment, such deficiencies must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio.  That is, simply because this Veteran has depressed mood, and because the 50 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 50 percent level.  However, in this case, it does.

The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree; however, the Veteran is generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  The Veteran has reported panic attacks which occur twice per week; overall the symptoms more closely approximate the types of symptoms contemplated by a 50 percent rating, and therefore, a 50 percent rating, but no higher, is warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The Board finds that the preponderance of the evidence, including the lay evidence and clinical findings shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  It is significant to note that the most recent VA examiner specifically made a clinical finding to this effect of the symptoms for a 30 percent rating, lower than here assigned.  However, the evidence does not support a finding of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Rather, the Veteran demonstrated overall better functioning with social interactions and evidence of self-employment for many years.  Similarly, the GAF scores showed no more that moderate impairment, at worst.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against an initial rating in excess of 50 percent for PTSD.


ORDER

An initial rating of 50 percent for PTSD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


